Citation Nr: 0621340	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-09 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial compensable rating for a 
bilateral hearing loss disability.  

2.  Entitlement to an initial schedular rating in excess of 
10 percent under Diagnostic Code 6260 for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active naval service from May 1944 to May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

The appellant was born in March 1923, and he is currently 
79 years old.  In May 2005, the Board granted the appellant's 
motion to advance this appeal on the Board's docket due to 
his advanced age.  

However, in Smith v. Nicholson, 19 Vet. App. 63 (2005), the 
U. S. Court of Appeals for Veterans Claims (Court or Veterans 
Court) reversed a prior Board decision that found that, under 
pre-June 2003 regulations, no more than a single 10 percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (Rating 
Schedule) required that VA assign dual 10 percent ratings for 
"bilateral" tinnitus where it was perceived as affecting 
both ears.  

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that might 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 
10 percent was sought, including the present claim by this 
appellant, which was filed in October 2002.  

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, No. 05-7168 
(Fed. Cir. June 19, 2006).  

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  Thus, the present 
appeal can now proceed.  

The issue of entitlement to an initial compensable rating for 
a hearing loss disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned an initial 10 percent rating, the maximum rating 
authorized under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, No. 05-7168, --- F.3d. 
--- , 2006 WL 1667936 (C.A. Fed June 19, 2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The Veterans Court has held that the statutory 
and regulatory provisions pertaining to VA's duty to notify 
and to assist do not apply to a claim if resolution of that 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
legal regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
disability rating legally available for tinnitus under the 
applicable rating criteria.  Furthermore, regardless of 
whether the veteran's tinnitus is perceived as unilateral or 
bilateral, the outcome of this appeal does not change.  

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).  Also, the 
provisions of the VCAA have no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002).  Accordingly, the Board will 
proceed with appellate review of the veteran's claim.  



II.  Analysis

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 23, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2.  The present appeal is limited solely to 
the question of the appellant's entitlement to more than one 
schedular disability rating of 10 percent for tinnitus under 
Diagnostic Code 6260; the appellant has advanced no 
contentions concerning an extraschedular rating.  

As previously mentioned, the Federal Circuit recently 
reversed the Veterans Court's decision in Smith v. Nicholson, 
19 Vet. App. 63 (2005), and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 of the Rating Schedule 
as authorizing only a single 10 percent rating for tinnitus, 
whether perceived as unilateral or bilateral.  Smith v. 
Nicholson, No. 05-7168 (Fed. Cir. June 19, 2006).  Citing 
Supreme Court precedent, the Federal Circuit explained that 
an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations.  Id, slip op. at 9-10.  Finding that 
there was a lack of evidence in the record suggesting that 
VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.  

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  Therefore, the veteran's claim for separate 
10 percent ratings for each ear for his service-connected 
tinnitus must be denied under both the new and old versions 
of the regulation.  As the disposition of this claim is based 
on the law, and not upon the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  




ORDER

An initial schedular evaluation in excess of 10 percent for 
tinnitus is denied.  


REMAND

In January 2003, the RO granted service connection for a 
bilateral hearing loss disability and assigned an initial, 
noncompensable rating for this disability, effective from the 
date of claim in October 2002.  This initial rating was 
primarily based upon the reported findings on a VA 
audiometric examination of the appellant in December 2002.  
This official rating examination was conducted in accordance 
with 38 C.F.R. § 4.85(a); it was conducted by a state-
licensed audiologist and included a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  

In support of the present appeal, the appellant has submitted 
the reports of private hearing aid evaluations dating from 
the 1990's (before the time frame of the present appeal) and 
from December 2003.  He has also submitted (without the 
waiver required by 38 C.F.R. § 20.1304(c)) a copy of a VA 
hearing aid evaluation dated in May 2005.  None of these 
hearing aid evaluations were conducted in accordance with 
38 C.F.R. § 4.85(a) and none are adequate for rating 
purposes.  However, as the only official VA examination is 
now more than three years old, the representative had 
previously requested (in July 2004) a remand of this appeal 
in order to obtain a current and official evaluation of the 
appellant's hearing which is adequate for rating purposes.  
Since the private hearing aid evaluation conducted in 
December 2003 and the VA hearing aid evaluation dating from 
May 2005 both indicate at least the possibility that the 
appellant's hearing loss disability has worsened since the 
last official examination in December 2002, the Board will 
grant this request by the representative for a remand of this 
appeal.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current increased 
rating claim, to include notice that the 
appellant should submit any pertinent 
evidence in his possession.  This notice 
should also include (if applicable and 
appropriate) an explanation of the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined in Dingess/Hartmann v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain copies of all 
relevant VA medical records not already 
of record, if any.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should next 
schedule the appellant for an official VA 
audiometric evaluation to be conducted 
pursuant to 38 C.F.R. § 4.85(a) in order 
to establish the current severity of the 
service connected bilateral hearing loss 
disability.  

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim on a de 
novo basis without reference to prior 
adjudications since January 2003.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Kathleen K. Gallagher
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


